Abatement Order filed October 28, 2021




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00416-CR
                                ____________

                 GARRETT HOUSTON HANNES, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 20-DCR-093173

                            ABATEMENT ORDER

      Before the court is a pro se motion from appellant, seeking additional time to
prove this court has jurisdiction over his appeal. In that motion, appellant states
that his appointed counsel, Tot Le, filed a motion to withdraw from the
representation in the trial court, though appellant is seeking to hire his own
counsel. As of the date of this order, this court has not been informed as to
whether Tot Le has been permitted to withdraw from the case, whether appellant
has been appointed new counsel, or whether he has otherwise obtained counsel.
Accordingly, we enter the following order.

      We order the judge of the 268th District Court Court to immediately conduct
a hearing at which appellant (as well as Tot Le, if the motion to withdraw was not
granted) and counsel for the State shall be present, either in person or by video
teleconference, to determine whether appellant has successfully obtained counsel,
and, if not, whether appellant is thus entitled to appointed counsel. The judge shall
appoint appellate counsel for appellant, if necessary. The judge shall see that a
record of the hearing is made, shall file written findings of fact and conclusions of
law with the trial clerk, order the trial clerk to prepare and certify a supplemental
clerk’s record containing the findings and conclusions, and order the court reporter
to prepare and certify a reporter’s record of the hearing. Those records shall be
filed with the clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion.



                                    PER CURIAM



Panel Consists of Justices Jewell, Spain, and Wilson.